Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samangooie (US 9022679) in view of Pung (US 2008/0317389).
Regarding claim 1, Samangooie teaches an applicator device comprising an enclosure defining a reservoir (12), the enclosure having an opening at a proximal end of the reservoir, wherein a boundary of the opening defines a perimeter of the reservoir; a first film (20), wherein the first film is fixedly attached along the perimeter of the reservoir, wherein the first film has at least one hole (24 in Fig. 19) disposed therethrough within the perimeter of the reservoir, a single pull tab (Fig. 19) that releasably covers the at least one holes and that extends beyond a perimeter of the enclosure; and a pad (22), wherein the pad is fixedly attached along a perimeter of the enclosure (col. 2, ll. 17-19).
Samangooie does not teach that the enclosure defines a plurality of reservoirs or that a single pull tab releasably covers the at least one holes.
Pung teaches an enclosure (10) that defines a plurality of reservoirs (31, see Figs. 4-5) and a single pull tab (61) that releasably covers holes (40) within the perimeter of each reservoir.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Samangooie such that the enclosure defines a plurality of reservoirs and that the single pull tab releasably covers the at least one holes as taught by Pung for the purpose of enabling the device to store and apply liquids which are incompatible with each other and which only come into contact with each other at the point of use (Pung, ¶0044).
Regarding claim 10, the combination of Samangooie and Pung teaches the applicator device of claim 1, wherein the pad is impregnated with at least one of dry components or wet components (the pad of Samangooie is impregnated with liquid when the film is ruptured).
Regarding claim 23, the combination of Samangooie and Pung teaches the applicator device of claim 1, wherein the first film is further affixed to the enclosure at the perimeter of the enclosure (Samangooie, Fig. 4).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samangooie and Pung as applied to claim 1 above, and further in view of Gayton (US 7631645).
Regarding claim 11, the combination of Samangooie and Pung teaches the applicator device of claim 1, but does not teach a cover.
Gayton teaches a cover (33).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Samangooie with a cover as taught by Gayton for the purpose of closing the container between uses (Gayton, col. 12, ll. 41-44).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samangooie and Pung as applied to claim 1 above, and further in view of May (US 8910830).
Regarding claim 24, the combination of Samangooie and Pung teaches the applicator device of claim 1, but does not teach that at least one of the plurality of reservoirs further comprises at least one of a capsule or an ampoule.
May teaches a reservoir (312) that comprises at least one of a capsule or an ampoule (314).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the reservoir of Lampe with at least one of a capsule or ampoule as taught by May for the purpose of enabling storage of materials that are not suitably compatible with the reservoir material (May, col. 1, ll. 24-40).

Response to Arguments
Applicant's arguments filed 04 August 2022 have been fully considered but they are not persuasive.
In response to the arguments that the Samangooie and Lampe references do not teach a single tab that covers all of the holes, it is noted that the newly cited Pung reference is relied upon to teach this feature.
In response to the argument that Lampe does not teach that the applicator pad is fixedly attached along the perimeter, it is noted that Samangooie is relied upon to teach this feature.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754